09-1023-ag
         Kurtaj v. Holder
                                                                                        BIA
                                                                               A 095 468 072
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                JOSÉ A. CABRANES,
 9                ROBERT A. KATZMANN,
10                        Circuit Judges.
11       _______________________________________
12
13       ARBEN KURTAJ,
14                Petitioner,
15
16                          v.                                  09-1023-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Charles Christophe, New York, New
24                                     York.
25
1    FOR RESPONDENT:        Tony West, Assistant Attorney
2                           General; Linda S. Wernery, Assistant
3                           Director; Elizabeth Young, Trial
4                           Attorney, Office of Immigration
5                           Litigation, United States Department
6                           of Justice, Washington, D.C.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED, that the petition for review

11   is DENIED.

12       Petitioner Arben Kurtaj, a native and citizen of

13   Albania, seeks review of the February 23, 2009 order of the

14   BIA denying his motion to reopen.     In re Arben Kurtaj, No. A

15   095 468 072 (B.I.A. Feb. 23, 2009).     We assume the parties’

16   familiarity with the underlying facts and procedural history

17   of the case.

18       We review the BIA’s denial of a motion to reopen for

19   abuse of discretion, mindful of the Supreme Court’s

20   admonition that such motions are “disfavored.”     Ali v.

21   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

22   Doherty, 502 U.S. 314, 323 (1992)).     We find that the BIA

23   did not abuse its discretion in denying Kurtaj’s motion to

24   reopen.

25       The BIA properly concluded that Kurtaj did not

26   demonstrate changed country conditions in Albania sufficient


                                  2
1    to excuse his untimely filing.     See 8 C.F.R.

2    § 1003.2(c)(3)(ii).    Although Kurtaj submitted new evidence

3    describing violent conditions in Albania, that evidence did

4    not suggest that the Albanian authorities were specifically

5    seeking out members of the Albanian Democratic Party for

6    persecution .   Therefore, such generalized evidence was

7    insufficient to establish Kurtaj’s eligibility for relief.

8    See Melgar de Torres v. Reno, 191 F.3d 307, 314 (2d Cir.

9    1999).   Furthermore, although the BIA did not give

10   individualized consideration to the evidence Kurtaj

11   submitted, we will “presume that [the BIA] has taken into

12   account all of the evidence before [it], unless the record

13   compellingly suggests otherwise.”     Xiao Ji Chen v. U.S.

14   Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006).

15        The BIA also found that Kurtaj failed to meet the

16   “heavy burden” of demonstrating that the new evidence he

17   submitted “would likely change the outcome in his case.”       We

18   find no error in that conclusion.     The BIA properly found

19   that Kurtaj failed to establish that the new evidence he

20   submitted would likely change the outcome of his case, where

21   his motion to reopen was based on the same events that the

22   IJ previously found not credible.     See Paul v. Gonzales, 444


                                    3
1    F.3d 148, 155 n.5; Qin Wen Zheng v. Gonzales, 500 F.3d 143,

2    147-48 (2d Cir. 2007).

3        Finally, although Kurtaj argues that the BIA erred in

4    refusing to reopen his case sua sponte, we lack jurisdiction

5    to review a decision of the BIA not to reopen a case sua

6    sponte under 8 C.F.R. § 1003.2(a), because such a decision

7    is “entirely discretionary.” Ali v. Gonzales, 448 F.3d 515,

8    518 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34(b).

17                               FOR THE COURT:
18                               Catherine O’Hagan Wolfe, Clerk
19
20
21                               By:___________________________




                                   4